DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasquenoph 4,257,567.
	In regards to Independent Claim 1, Hasquenoph teaches a cover (figure 3) for an air intake of an air-breathing engine in a missile (desired used for the cover, where it is not positively claimed in the preamble), which missile can be carried by an aircraft-mounted launcher (desired use for the non-positively claimed missile); the cover being shaped to fit around a portion of the missile body tube (7, 16, 17 surround portion of 116 or 117 in figure 3), and having a central portion (15) and two sides (7 and 16 on one side, and 8 and 17 on opposite side) extending therefrom; wherein the cover is configured such that, on launch of the missile by an ejection release unit (control piston 32), the force applied to the missile is sufficient to deform the cover from a first, closed configuration, in which it fits on the missile with the two sides biased against the missile so as to close the air intake, to a second, open configuration, in which the cover is detachable from the missile (closed position in figure 3, and open position when piston 32 forces open the two sides of the cover); and wherein the cover is configured to be attachable to the launcher such that, on launch of the missile, the cover detaches from the missile and remains attached to the launcher (Col. 4, ll. 30-54).
	Regarding Dependent Claim 13, Hasquenoph teaches inwardly protruding elements shaped to fit into corresponding rebates in the missile body tube and configured so as not to impede launch of the missile (16 and 17 protrude inwardly, and are capable of fitting into rebates on a missile body, where the missile is not positively claimed because the preamble is drawn solely to the cover, not the cover and the missile).
	Regarding Dependent Claim 14, Hasquenoph teaches the cover configured to withstand aerodynamic loading during flight and whilst attached to the launcher, both before and after launch of the missile (cover is configured survive before and after launch of missile, Col. 4, ll. 30-54 describes launch of missile without destruction of the launcher following launch).
	Regarding Dependent Claim 15, Hasquenoph teaches that the cover is sufficiently thick to withstand the aerodynamic loading (cover of figure 3 is configured to withstand loads during operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasquenoph as applied to claim 1 above, and further in view of Grossman 5,660,357.
	Regarding Dependent Claim 7, Hasquenoph teaches the invention as claimed and discussed above.  However, Hasquenoph does not teach that the cover is resilient.  Grossman teaches using a cover (12) for a missile (10) with a resilient material (flexible, i.e. resilient component 13 of 12, Col. 4, ll. 22-28).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the cover of Hasquenoph with the deformable component of Grossman, in order to allow a tighter friction fit of the cover on the missile (Col. 4, ll. 25-31).
	Regarding Dependent Claim 8, Hasquenoph in view of Grossman teaches the invention as claimed and discussed above. However, Hasquenoph in view of Grossman does not teach that the cover is fabricated from a plastics material. Grossman teaches fabricating a missile cover (12) out of a plastic (Col. 4, Il. 13-33). It would have been obvious to one of ordinary skill in the art at the time of invention to fabricate the cover of Hasquenoph in view of Grossman out of plastic, as taught by Grossman, in order to provide a lightweight material that can withstand the air pressure during use (Col. 4, Il. 16-21).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hasquenoph in view of Grossman as applied to claim 8 above, and further in view of Garcia 2018/0179990.
	Regarding Dependent Claims 9 and 10, Hasquenoph in view of Grossman teaches the invention as claimed and discussed above. However, Hasquenoph in view of Grossman does not teach that the cover is fabricated from 40% glass-filled polyphenylene sulfide. Garcia teaches fabricating a component (102) of a missile (1100) out of 40% glass-filled polyphenylene sulfide (about 40% to about 60% in paragraph [0029]). It would have been obvious to one of ordinary skill in the art at the time of invention to fabricate the cover of Hasquenoph in view of Grossman out of 40% glass-filled polyphenylene sulfide, as taught by Garcia, in order to provide high temperature stability, thermal resistance, structural integrity, low weight, and corrosion resistance for the cover (paragraph [0003]).
 Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasquenoph as applied to claim 1 above, and further in view of Lum 5,172,873.
	Regarding Dependent Claims 11 and 12, Hasquenoph teaches the invention as claimed and discussed above.  However, Hasquenoph does not teach that the cover attached to the launcher with a compliant fastener.  Lum teaches using a compliant fastener (pivoting arms 22 and 24 act as releasable fastener) attaching the cover (26) to the launcher (12).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the launcher and cover of Hasquenoph with the moving arms of Griffin, in order to prevent rolling of the missile during launch (Col. 1, ll. 54-63).

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 5, a sealing ring arranged such that, when the cover is in place on a missile, the sealing ring is located around the intake of the missile; and prior art fails to teach, in combination with the other limitations of dependent claim 16, a missile having an air-breathing engine and comprising a cover covering the intakes of the air-breathing engine.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741